UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7722



RICHARD RONTE JACKSON,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-782-5-BO)


Submitted:   May 24, 2006                  Decided:   June 15, 2006


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Ronte Jackson, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Richard Ronte Jackson, a federal prisoner, appeals the

district court's order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Jackson v. Stansberry, No. CA-04-782-5-BO

(E.D.N.C. Sept. 27, 2005).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -